9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David BOUKEDES, Administrator of the Estate of Joey ToddBoukedes, Deceased, Plaintiff-Appellee,v.SCOTTSDALE INSURANCE COMPANY, Defendant-Appellant.
No. 93-1633.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 29, 1993.Decided Nov. 26, 1993.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg, No. CA-92-1951;  G. Ross Anderson, Jr., District Judge.
Michael Allen Farry, Horton, Drawdy, Ward & Johnson, P.A., Greenville, SC, for defendant-appellant.
William Ussery Gunn, Holcombe, Bomar, Cothran & Gunn, P.A., Spartanburg, SC, for plaintiff-appellee.
D.S.C.
AFFIRMED.
Before WILKINS and WILLIAMS, Circuit Judges, and MICHAEL, United States District Judge for the Western District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
In this appeal we review the district court's grant of summary judgment to a successful state-court plaintiff, Boukedes, and against Scottsdale Insurance Company, the insurance company of one of the defendants in the state-court action.*  Two issues have been presented:  first, whether a liquor liability policy exclusion relieved Scottsdale from the duty to defend and, to the extent of policy limits, pay any judgment obtained against its insured, O'Sullivan's, Inc., and second, whether Scottsdale presented sufficient evidence of fraud, collusion or inconsistent relief to collaterally attack the state court judgment and thereby relieve it of liability.


2
We have studied the record and briefs in this case and have had the benefit of oral argument.   We find no error in the reasoning or judgment of the district court and, therefore, affirm on that basis.   Boukedes v. Scottsdale Ins. Co., No. 92-1951 (D.S.C. Mar. 9, 1993 and Apr. 21, 1993).


3
AFFIRMED.



*
 Boukedes obtained a judgment against Reilly's, Inc., d/b/a Privateside, and O'Sullivan's, Inc., jointly and severally, in the amount of $500,000.00 actual damages and $250,000.00 punitive damages.   Boukedes v. O'Sullivan's, Inc., No. 89-CP-42-259 (S.C.Court of Common Pleas, March 21, 1991) (J.A. at 62).   Thereafter, Scottsdale's insured, O'Sullivan's, assigned Boukedes all its interest in the insurance policy and Boukedes instituted this action for breach of contract against Scottsdale